The defendant’s petition for certification for appeal from the Appellate Court, 45 Conn. App. 658 (AC 15529), is granted, limited to the following issues:
“1. Did the Appellate Court properly conclude that, under the circumstances of this case, the trial court correctly held there was probable cause to support a warrant authorizing the seizure of the defendant for lineup and voice sample?
“2. Did the Appellate Court properly conclude that, under the circumstances of this case, the trial court did not abuse its discretion in refusing to permit the defendant from introducing a police report under the residual exception to the hearsay rule?
“3. Did the Appellate Court properly affirm the trial court’s refusal to admit expert testimony on the subject of eyewitness identification and memory retention?”